ITEMID: 001-5312
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: SHACKELL v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Elisabeth Palm;Gaukur Jörundsson;Nicolas Bratza
TEXT: The applicants are British national, born in 1957 and living in Wiltshire. She is represented before the Court by Mr Neil Feirn, may be summarised as follows.
A.
The applicant commenced a long-term relationship with Ian Green in September 1978. The couple never married but lived together until Ian Green died, in September 1995, aged 39, from an accident at work. The couple had three children, Eleanor Clemency born on 15 June 1989, Georgina Miranda born on 11 July 1991 and Harrison Thomas born on 13 November 1994.
Ian Green worked as a self-employed builder and paid full social security and national insurance contributions as a self-employed earner. His contribution record was such that had he been married to the applicant, she would have been entitled to social security benefits as his widow on his death.
On 17 February 1996 the applicant submitted a claim for widow’s benefits (widow’s payment and widowed mother’s allowance) to the Benefits Agency. Her claim was rejected on 29 February 1996 on the basis that widow’s benefits could only be paid where the claimant had been married to the person who had died. The applicant appealed the decision on 19 March 1996, arguing a breach of Article 8 § 1 of the European Convention on Human Rights (“the Convention”). The Social Security Appeal Tribunal rejected her appeal, stating that an individual could not rely on the Convention in domestic courts. The applicant was granted leave to appeal to a Social Security Commissioner on 7 December 1996. On 23 March 1998 Commissioner Levenson dismissed her appeal, stating that she had no remedy under domestic law or the Convention in a domestic court. The applicant applied for leave to appeal to the Court of Appeal on 16 June 1998 and was refused leave on 29 June 1998.
The applicant is currently working full-time. She receives child benefit for her three children amounting to GBP 35.70 per week. She receives no other social security benefits although she did receive a lump sum pension from a private insurance policy taken out by Ian Green during his life. If the applicant were entitled to receive social security benefits equivalent to those to which a married woman in similar circumstances to herself would be entitled, she would be GBP 87.30 per week better off. She would also have received a one-off Widow’s Payment of GBP 1,000.
B. Relevant domestic law
Under United Kingdom law, certain social security benefits, including Widow’s Payment, Widowed Mother’s Allowance, and Widow’s Pension, are paid for out of the National Insurance Fund. By Section 1 of the 1992 Act, the funds required for paying such benefits are to be provided by means of contributions payable to the Secretary of State for Social Security by earners, employers and others, together with certain additions made to the Fund by Parliament. It makes no difference to the contributions payable whether someone is single or married.
1. Widow’s Payment
Under Section 36 of the 1992 Act, a woman who has been widowed is entitled to a widow’s payment (currently a lump sum payment of GBP 1,000) if:
she is under pensionable age at the time when her husband died, or he was not then entitled to a Category A retirement pension;
(ii) her husband satisfied certain specified social security contribution conditions set out in a Schedule to the 1992 Act. of Article 1 of Protocol No. 1.
2. Widowed Mother’s Allowance
Under Section 37 of the 1992 Act, in so far as relevant, a woman who has been widowed (and who has not remarried) is entitled to a mother’s allowance on certain conditions, the following being the relevant conditions to the circumstance of the present case:
(i) her husband satisfied the contribution conditions set out in a Schedule to the Act; and
(ii) she is entitled to receive child benefit in relation to a son or daughter of herself and her late husband.
The Widowed Mother’s Allowance currently amounts to GBP 62.70 per week, with an extra GBP 9.90 per week in respect of the eldest eligible child, and a further GBP 11.30 per week in respect of other children.
3. Widow’s Pension
Under Section 38 of the 1992 Act, a woman who has been widowed (and who is not remarried) is entitled to a widow’s pension if:
(i) her husband satisfied the contribution conditions set out in a Schedule to the Act; and
(ii) at the date of her husband’s death she was over the age of 45 but under the age of 65; or
(iii) she ceased to be entitled to a widowed mother’s allowance at the time when she was over the age of 45 but under the age of 65.
If the applicant had been married to Ian Green, she could look forward to entitlement to a Widow’s Pension in the future, when she would no longer be entitled to the Widowed Mother’s Allowance.
